DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Status of the Application
Claims 1-3, 8, 10-15, 17-19, 21, 26, 28, 30, and 31 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/14/2022 are acknowledged.  Claims 11, 17, 18, 30, and 31 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-3, 8, 10, 12-15, 19, 21, 26, and 28.
 Applicants' arguments, filed 03/14/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, 12-15, 19, 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (Rabeprazole, Drugs, 1998, 55(2), pp. 261-267) in view of Clague (Ubiquitin: Same Molecule, Different Degradation Pathways, Cell, 2010, 143, pp. 682-685) and Klinger (The ubiquitin–proteasome system in HIV replication: potential targets for antiretroviral therapy, 2005, 3(1), pp. 61-79).
Prakash teaches rabeprazole as a potent proton pump inhibitor against H+,K+-ATPase activity (see Summary, pg. 262, left column, third paragraph).
Prakash does not teach a method of treating a patient with HIV and inhibit release of the virus by cells of a patient by administering a compound which binds to the UEV domain Db-binding pocket of a cellular polypeptide in an amount effective to inhibit the binding of the cellular polypeptide to ubiquitin.
Clague is drawn towards the protein degradation pathways of ubiquitin (see abstract).  Clague teaches that “MVB and autophagy pathways merge at the late endosome/lysosome and are both sensitive to proton pump and phosphoinositide 3-kinase inhibitors. Autophagosome formation is inherently sensitive to perturbations earlier in the endocytic pathway, which change the character of later endosomal compartments (such as the composition of SNARE proteins). Occasionally, teleological distinctions between these systems blur, such that some ubiquitinated cytosolic proteins may be degraded in the lysosome and cytoplasm-exposed domains of receptors may be nibbled by the proteasome. Mounting evidence suggests that there is a proteasome pool associated with endosomes that influences receptor sorting.” (pg. 685, left column, fourth paragraph).
Klinger is drawn towards the ubiquitin–proteasome system in HIV replication (see abstract).  Klinger teaches that “HIV-1 virions contain a small amount of mono-ubiquitinylated Gag proteins. Currently, two E3-type ubiquitin ligases, in addition to one E3-like protein, have been identified as regulators of HIV budding.” (see abstract).  Klinger teaches that “The pathway of ubiquitinylation involves a cascade of successively acting enzymes starting with the ubiquitin-activating enzyme (E1), and followed by various ubiquitin-conjugating enzymes (E2) and ubiquitin ligases (E3).” (pg. 66, left column).  Klinger teaches Tsg101 as a target protein: “two additional binding partners of Tsg101 have been identified in virus budding: AIP1, a homolog of the yeast class E Vps protein Bro1 that binds to a C-terminal region of HIV-1 p6Gag and is also involved in L-domain function [44,51]; and Hrs, a regulator of MVB formation involving the endosomal sorting complex required for transport (ESCRT) to endosomes [22,52]. The normal function of Tsg101 is to target multiubiquitinylated proteins into endosomal vesicles followed by MVB formation in a process that is similar to virus budding and involves budding into the endosomal vesicles [53,54].” (pg. 65, left column, first paragraph).  Klinger teaches that “reduction of Tsg101 expression or activity (by treating cells with small interfering (si)RNA or expressing a dominant negative form of Tsg101) prevented HIV-1 budding [45].” (pg. 70, left column, second paragraph).  Klinger teaches that “various classes of reversibly and irreversibly acting proteasome inhibitors severely retarded the budding, maturation and infectivity of both HIV-1 and -2” (pg. 69, left column, fourth paragraph).
It would have been obvious to one of ordinary skill in the art to treat a patient with HIV and inhibit release of the virus by cells of a patient by administering a compound which binds to the UEV domain Db-binding pocket of Tsg101 in an amount effective to inhibit the binding of the cellular polypeptide to ubiquitin, as suggested by Clague and Klinger, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since rabeprazole is known as a potent proton pump inhibitor as taught by Prakash, which can modulate ubiquitin pathways as taught by Clague.  Given that disruption of the ubiquitin–proteasome system, including the Tsg101 protein, can reduce the budding, maturation and infectivity of both HIV-1 and -2 as taught by Klinger, one of ordinary skill in the art would have been motivated to treat HIV and inhibit release of the virus by administering rabeprazole, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitations wherein the compound binds the UEV domain of the cellular polypeptide, or fragment thereof, with an affinity sufficient to inhibit or disrupt formation of an associative complex comprising the cellular polypeptide, or fragment thereof, that includes the UEV domain Ub-binding pocket, an ubiquitin-modified polypeptide of the virus, or fragment thereof, that is capable of binding said UEV domain Ub-binding pocket, wherein polypeptide, the associative complex comprises the cellular polypeptide, or fragment thereof, that includes the UEV domain Db-binding pocket and b) an ubiquitin-modified cellular polypeptide for the virus' production other than the cellular polypeptide that includes the UEV domain Ub-binding pocket, or fragment thereof, that is capable of binding said UEV domain Ub-binding pocket, wherein the compound disrupts at least 50% of the binding of the UEV domain of the cellular polypeptide, or fragment thereof, to ubiquitin, wherein the cellular polypeptide that includes the UEV domain Ub-binding pocket is TSG101, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Response to Arguments
	Applicant argues that person of ordinary skill in the art (POSA) would not have been motivated to consider E2 variant (UEV) domain of Tsg 101 protein as a target at the time of filing of the subject application when Klinger and Clague taught E3-type ubiquitin ligases have been identified as regulators of HIV budding.  Clague and Klinger did not present direct evidence that the claimed target Tsg101 UEV binding to ubiquitin is needed for Gag-ubiquitin modification. Therefore, there is no rationale for selecting Tsg101 UEV as a target in view of Clague and Klinger.  The Examiner respectfully disagrees since Klinger teaches Tsg101 as a target protein: “two additional binding partners of Tsg101 have been identified in virus budding: AIP1, a homolog of the yeast class E Vps protein Bro1 that binds to a C-terminal region of HIV-1 p6Gag and is also involved in L-domain function [44,51]; and Hrs, a regulator of MVB formation involving the endosomal sorting complex required for transport (ESCRT) to endosomes [22,52]. The normal function of Tsg101 is to target multiubiquitinylated proteins into endosomal vesicles followed by MVB formation in a process that is similar to virus budding and involves budding into the endosomal vesicles [53,54].” (pg. 65, left column, first paragraph).  
	Applicant also argues that neither Clague and Klinger clarify the mechanism of Tsgl0l UEV's participation in proteasomal degradation, a POSA has no reasonable expectation of success that a virus inhibition would ensue by interfering with Tsgl0l-Ub binding and the compound claimed in 19 would be effective against the virus.  The Examiner respectfully disagrees since Klinger teaches that “reduction of Tsg101 expression or activity (by treating cells with small interfering (si)RNA or expressing a dominant negative form of Tsg101) prevented HIV-1 budding [45].” (pg. 70, left column, second paragraph).
	
Conclusion
Claims 1-3, 8, 10, 12-15, 19, 21, 26, and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628            

/SAVITHA M RAO/Primary Examiner, Art Unit 1629